DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Claim 1, a retroreflector configured to be inserted into a beam path, the retroreflector being inserted into the beam path for adjusting purposes such that a light of the receiving calibration source is reflected back and focused onto the end facet of the receiving fiber by means of the collimation optics, wherein , a distance in the z-direction between the collimation optics and the end facet of the receiving fiber is variable, wherein the distance is adaptable depending on a power of the light of the receiving calibration source detected by the detector such that a collimated beam is obtained for obtaining the maximum possible in-coupling efficiency during operation.
	Claim 12, b) the light of the receiving calibration source is transmitted and reflected back to the detector by the retroreflector; c) a distance of the end facet of the receiving fiber to the collimation optics is adapted until the power of the light of the receiving calibration source detected by the detector is at its maximum, and d) the retroreflector of the beam path is removed and an optical data signal is received by the detector.
	Mendenhall et al. (US6535314B1) is a free space optical system that transmits and receives optical signal. The received optical signal is focused by the receive collimation optics and in-couple to the receive fiber 93 (see, Fig. 4). However, Mendenhall et al. fails to teach above limitations. 
	Javitt et al. (US6381055B1) is also a free space optical system that utilizes the retro-reflector 122 to calibrate the system (see, Fig. 3). However, this reference also fails to teach the above limitations.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870. The examiner can normally be reached M-F 9:5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAI M LEE/Examiner, Art Unit 2636